DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered. 

Claim Status
Claims 1, 13, 20 are canceled.  Claims 21-23 are newly added. Claims 2-12, 14-19, 21-23 are allowed. 

Response to Arguments
  With regard to rejections under 35 USC 112, Applicant remarks, 
“Claim 20 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as allegedly being indefinite. Without conceding the merits of the rejection, new claim 23, which corresponds to the cancelled claim 20, includes adjusted language using computer rather than  
 Examiner notes that the prior rejection comprised a rejection under 35 USC 112(a), not 35 USC 112(b), and the rejection was due to the recitation of the ‘computer-readable media’ comprising instructions executed by the card’s electronic controller.  Applicant’s newly added claim 23, which replaces now-canceled claim 20, recites computer-readable media comprising instructions executed by a computer embedded in a card (“computer-readable media, the computer-readable media comprising computer-readable instructions embodied on tangible, non-transitory media, the instructions operable when executed by at least one computer to perform operations comprising: receiving, by the at least one computer embedded in a card…”)  The recited ‘computer’ is interpreted as the controller embedded in a card (see Applicant’s PGPub [51], “…the card 102 can be an electronic card, such as a card having embedded electronics, including one or more processors and memory storing instructions that can be executed by the one or more processors…,” not the computer of the system (See PGPub [117]-[120]).
With regard to Applicant’s remarks concerning the prior art rejections, Applicant’s remarks are persuasive and the rejections under 35 USC 102 and 103 are overcome in view of claim amendments as discussed below.

Allowable Subject Matter
Claims 2-12, 14-19, 21-23 are allowed. 

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: closest prior art of record, Zarakas (US Publication 2016/0307190), and Allen (US Publication 2004/0124246), as well as newly cited closest non-patent literature, O’Connell, (“Credit Cards and “Temporary”Account Numbers”, downloaded from https://www.credit.com/blog/credit-cards-and-temporary-account-numbers-what-you-need-to-know-7813/ and attached as a PDF file, dated 4/21/2017), do not fairly teach receiving biometric input when a card is unusable for further data exchanges and the PAN is invalidated, and activating a new PAN. 
Zarakas discloses receiving a biometric when a PAN is invalidated (see, for example, [108], [110], [116]-[118], [191]-[192]), but does not specifically disclose the card being in an unusable state for further data exchanges.  Allen discloses biometric-authentication means ([51], [55], fingerprint scanner #224, [81]) for receiving a biometric when a card is in an unusable state for further data exchange ([61], switch controls data exchange, switch engaged after user authentication).  However, the combination of Zarakas and Allen do not disclose receiving biometric input when a card is unusable for further data exchanges and the PAN is invalidated, and activating a new PAN. In particular, the card disclosed by Zarakas requires further data exchanges to receive new PANs for activating; thus, Zarakas would be rendered inoperable for the intended purpose if the card were in unusable state for data exchanges.  Allen does not specifically disclose activating a new PAN.  The cited NPL, O’Connell, discloses activating temporary account numbers; however, the process is performed online and does not comprise a specific smart card structure and method steps.  These closest prior art of record do not fairly teach receive, from the biometric sensor and via the electronic controller embedded in the card at a time when the card has an operational mode of an unusable state, the received biometric input of the cardholder, the unusable state of the card being previously identified by the entity for a particular permanent account number (PAN) based on a fraud state associated with the particular PAN, wherein when the card is in the unusable state the card is unusable for further data exchanges and the particular PAN is invalidated for use in further transactions using the card…activate, based on the biometric input match, a new PAN for the card.
No other prior art corrects the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /
Examiner, Art Unit 3685                                                                                                                                                                                                        

/JAMES D NIGH/Senior Examiner, Art Unit 3685